KEVIN G. CLARKSON
ATTORNEY GENERAL
Dario Borghesan (Alaska Bar No. 1005015)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5275
Facsimile: (907) 276-3697
Email: dario.borghesan@alaska.gov

Attorney for Defendant Christina L. Reigh

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

DAVID GARY GLADDEN, in propria               )
persona,                                     )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )   Case No. 3:19-cv-00099-SLG
                                             )
CHRISTINA L. REIGH, in her personal          )
and presumed Official capacity,              )   [PROPOSED] ORDER EXPUNGING
                                             )   LIS PENDENS
             Defendant                       )

      Upon consideration of defendant Christina L. Reigh’s motion to expunge lis

pendens, and any opposition, it is hereby ordered:

      The lis pendens filed by David Gary Gladden on May 13, 2019 in the Bristol Bay

Recording District in connection with this case was never valid and is therefore

EXPUNGED.

      DATED: __________________ 2019.


                                                 Sharon L. Gleason
                                                 United States District Court Judge



        Case 3:19-cv-00099-SLG Document 12-1 Filed 06/06/19 Page 1 of 2
                            CERTIFICATE OF SERVICE

      I certify that on June 6, 2019 the foregoing was served electronically on all parties

via CM/ECF. I also caused to be served via U.S. mail a paper copy of this document on:

      David Gary Gladden
      P.O. Box 977109
      Wasilla, AK 99687
                                         /s/Dario Borghesan
                                         Dario Borghesan
                                         Assistant Attorney General




Gladden v. Reigh                                    Case No. 3:19-cv-00099-SLG
Proposed Order
       Case    Expunging Lis Pendens
             3:19-cv-00099-SLG                                       Page
                                Document 12-1 Filed 06/06/19 Page 2 of 2 2 of 2
